Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 32, 43, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose 
when the state of the networked device is one of a reset state or an update state: apply the transformation function to the device unique identifier value to produce a temporary device identifier, the transformation function being a cryptographic hash function; and set the set of public attributes to include the temporary device identifier.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170126834 A1 to FRANSEN, cited in the IDS submitted 11/15/2019.
Regarding Claims 26, 37, and 48, Fransen discloses A device comprising: 
communications circuitry; processing circuitry; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations of a data transformation service to (Fig. 5; para 0058 -- computing device, including processors, radio, memory): 
access a set of private attributes associated with a networked device, the set of private attributes being visible to devices on a private network (para 0013 -- attributes, environmental information, state or status of IoT device; para 0025 -- can be on a private network); 
access a state of the networked device (para 0013 -- attributes, state or status of IoT device); 
transform the set of private attributes to a set of public attributes using a transformation function, the set of public attributes visible to devices on a public network, the transformation function altered by the state of the networked device (para 0044 -- based on environment of IoT, creates a hashed  identifier); and expose the set of public attributes to the devices on the public network (para 0044 -- hashed values used including environmental identifier so as not to disclose personal information (referred to as fingerprints)).  
Regarding Claim 27 and 38, Fransen discloses the device of claim 26, wherein the set of private attributes is selected from a device data store (para 0033 -- server or device used to monitor or manage attributes or states of IoT devices).  
Regarding Claim 31 and 42, Fransen discloses the device of claim 26, and further discloses wherein the state of the networked device includes an operational state (para 0013 -- status is active or idle).  
Regarding Claims 33, 44, and 50, Fransen discloses the device of claim 26. Fransen further discloses wherein transformation of the set of private attributes to the set of public attributes is provided from operations that: access a device unique identifier value from the set of private attributes, the device unique identifier value used to uniquely identify the networked device (para 0047 -- can determine identifier from fingerprints which include identifier and attributes); and 
when the state of the networked device is an operational state (para 0013 -- status can be active or idle): copy the device unique identifier value to a visible device identifier; and establish the set of public attributes to include the visible device identifier (para 0044 -- hashed values used including environmental identifier so as not to disclose personal information; para 0047 -- identifiers can be anonymous (i.e. visible identifier)).  
Regarding Claims 34 and 45, Fransen discloses the device of claim 26, and further discloses wherein transformation of the set of private attributes to the set of public attributes is provided from operations that: access a plurality of values from the set of private attributes; apply the transformation function to combine the plurality of values to produce a combined value; and establish the set of public attributes to include the combined value (para 0044 -- hashed values used including environmental identifier so as not to disclose personal information (referred to as fingerprints, which are the combination of attributes/environmental information with hashed values (i.e. transformation of private attributes)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 30, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen.
Regarding Claim 29 and 40, Fransen discloses the device of claim 26, and further discloses various states (para 0013 -- for example, on or off, open, closed, idle, active). Although Fransen does not specifically disclose wherein the state of the networked device includes a reset state, the Examiner takes Official Notice that such limitations are notoriously well 
Regarding Claim 30 and 41, Fransen discloses the device of claim 26, and further discloses various states (para 0013 -- for example, on or off, open, closed, idle, active). Although Fransen does not specifically disclose wherein the state of the networked device includes an update state, the Examiner takes Official Notice that such limitations are notoriously well known in the art and are one of a limited number of states available to IoT devices and would therefore have been obvious to try.  

Claims 28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen in view of US 20090300723 A1 to Nemoy, also cited in the IDS.
Regarding Claim 28 and 39, Fransen discloses the device of claim 26, wherein the set of private attributes is organized as an internal data model, but does not specifically disclose the set of privates attributes is organized as an internal data model; however these limitations are considered obvious over Nemoy. 
In particular, Nemoy discloses the private attributes organized as an internal data model (para 0033 -- UUID (unique user ID) is in server and data is linked only to the private UUID and there is no link to internal private data).
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Fransen to include internal data models as such limitations are notoriously well known and commonly used in the art to keep data private (para 0003, 0004 of Nemoy).


Claims 35, 36, 46, and 47 re rejected under 35 U.S.C. 103 as being unpatentable over Fransen in view of US 20180183587 A1 to WON.
Regarding Claims 35 and 46, Fransen discloses the device of claim 26. Although 
In particular, Won discloses access a first attribute value from the set of public attributes; and update an attribute of the set of private attributes when the first attribute value from the set of public attributes is a predetermined value (para 0048 -- IoT device verifies signature in update message; para 0049 -- if signature matches (is predetermined value), generates new public/private pair key). 
Therefore, at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the device of Fransen to include updating an attribute based on predetermined conditions being met, because such limitations ensure that private attributes are not needless updated (thereby causing inefficiencies and using computing resources) and also ensures that data is protected and only updated by authorized devices (see Won, para 0049).
Regarding Claims 36 and 47, Fransen and Won disclose the device of claim 35, and Won further discloses wherein the update to the attribute of the set of private attributes includes an update to the attribute based on a second attribute value from the set of public attributes (para 0021 -- digital signature pair can be changed; see also para 0029 -- explains that digital signature can be changed to new digital signature which would be a different attribute value from the external device).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643